Citation Nr: 0520006	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for dorsal spine strain with arthritis, effective from 
September 26, 2002, through September 25, 2003.

2.  Entitlement to a rating in excess of 40 percent for 
dorsal spine strain evaluated as 40 percent disabling from 
September 26, 2003, through the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The veteran, who is the appellant in this case, served in the 
Reserve or National Guard, including a period of active duty 
for training from January to May 1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

On VA Form 9, received by the RO in February 2005, the 
veteran raised contentions to the effect that he was entitled 
to a total rating due to unemployability caused by service-
connected disabilities.  That claim has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  
It is referred to the RO, however, for appropriate action.


REMAND

The veteran seeks entitlement to an increased rating for his 
service-connected dorsal spine strain with arthritis.

In January 2002, the veteran's former employer, Flower 
Hospital, noted that the veteran was being terminated that 
month, due to a medical leave of absence in excess of the 
maximum number of weeks allowable.  The reason for the 
medical leave was not specified, and the veteran's employment 
records from Flower Hospital have not been associated with 
the claims folder.

In December 2003, the veteran's former employer, Convergys, 
notified the veteran that he was being terminated for failing 
to adhere to the company attendance policy.  The reason for 
the veteran's failure to adhere to the attendance policy was 
not specified, and the veteran's employment records from 
Convergys have not been associated with the claims folder.
In June 2005, a representative of Markey Company, Inc., 
reported that the veteran was a Chapter 31 participant.  The 
veteran's VA Vocational and Rehabilitation folder has not 
been associated with the claims file.

In the June 2005 report from the Markey Company, Inc., it was 
noted that the veteran's disabilities could impact his 
academic performance writer and that the veteran had been 
working closely with his physician to minimize those 
occurrences.  The name and address of the veteran's 
physician, as well as the dates of treatment  were not 
identified.

The record shows that in February and March 2005, the veteran 
was treated for complaints of forearm pain, numbness and 
tingling, and neck pain by the Neurosurgery Service at the VA 
Medical Center (MC) in Ann Arbor, Michigan.  It was noted 
that he was scheduled to undergo an EMG; however, the report 
of that EMG has not been associate with the claims folder.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:

1.  Associate the veteran's VA Vocational 
and Rehabilitation folder with the claims 
folder.

2.  Request that the veteran identify the 
name and address of the physician with 
whom he has been working to minimize the 
impact of his disabiities on his academic 
performance.  Also request that he 
identify the disability for which he was 
treated and dates of that treatment.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If such records are held by a federal 
agency, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the records are held by a private 
health care provider, notify the veteran 
of that fact in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.  Request a copy of the report of the 
veteran's EMG which was recommended in 
February 2005 by the Neurosurgery Service 
at the VAMC in Ann Arbor, Michigan.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

4.  Request that the veteran provide a 
history of his employment since January 
2002, including, but not limited to, the 
name and address of each employer, as 
well as the dates of each period of 
employment.  Specifically, request that 
the veteran provide such information with 
respect to his employment with Flower 
Hospital and Convergys.  For any period 
that the veteran was self-employed, 
request that he identify the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

5.  When the actions in paragraph 3 have 
been completed, contact each 
employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited to, 
employment applications, medical records 
and the reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports associated with 
termination of the veteran's employment.  
In particular, request such records from 
Flower Hospital and Convergys.  

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

For any period that the veteran was self-
employed, request a letter containing 
such information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked.  Also 
request that the veteran provide any such 
information in his possession.

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

For any period that the veteran was 
employed by a federal agency, efforts to 
obtain such records must continue until 
it is determined that they do not exist 
or that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If records of the veteran's employment 
with a private employer are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

6.  When the actions in paragraphs 1, 2, 
3, and 4, have been completed, schedule 
the veteran for an orthopedic examination 
to determine the extent of the veteran's 
service-connected dorsal strain with 
arthritis.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, be 
reviewed.  
The examiner must identify as precisely 
as possible the manifestations of the 
veteran's service-connected dorsal spine 
strain with osteoarthritis.  In so doing, 
the examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has any associated 
objective neurologic abnormalities, 
including, but not limited to bowel or 
bladder impairment.  

The examiner should also render an 
opinion as to whether or not because of 
age, body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the veteran's thoracolumbar 
spine should be considered normal, even 
though it does not conform to the normal 
range of motion, i.e., forward flexion to 
90 degrees, extension to 30 degrees, left 
and right lateral flexion to 30 degrees, 
and left and right lateral rotation to 30 
degrees.  .  

The examiner must also render an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less likely 
than not that the veteran has unfavorable 
ankylosis of the thoracolumbar spine.

To the extent possible, the 
manifestations of the veteran's service-
connected dorsal spine strain with 
osteoarthritis must be distinguished from 
those associated with any other 
disability of the spine.  

The examiner must provide the rationale 
for all opinions.

7.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for dorsal spine strain with arthritis, 
effective from September 26, 2002, 
through September 25, 2003.  Also 
readjudicated the issue of entitlement to 
a rating in excess of 40 percent for 
dorsal spine strain evaluated as 40 
percent disabling from September 26, 
2003, through the present.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

